COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Agee and Senior Judge Overton
Argued at Alexandria, Virginia


JOE R. JACKSON, S/K/A
 JOE RALPH JACKSON
                                          MEMORANDUM OPINION * BY
v.   Record No. 0147-01-4                  JUDGE G. STEVEN AGEE
                                               MARCH 5, 2002
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF PAGE COUNTY
                   John J. McGrath, Jr., Judge

          S. Jane Chittom, Appellate Defender (Public
          Defender Commission, on brief), for
          appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Randolph A. Beales, Attorney
          General, on brief), for appellee.


     Joe R. Jackson (Jackson) was found guilty by the Page

County Circuit Court of driving under the influence, third or

subsequent offense, in violation of Code §§ 18.2-266 and

18.2-270, and operating a motor vehicle after having been

declared an habitual offender, in violation of Code §§ 18.2-266

and 46.2-357(B)(3).    On appeal he contends the evidence was

insufficient to establish that he had been previously declared a

habitual offender.    For the following reasons, we affirm

Jackson's conviction.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, only those facts necessary to a disposition of this

appeal are recited.

                Where the sufficiency of the evidence
           is challenged after conviction, it is our
           duty to consider it in the light most
           favorable to the Commonwealth and give it
           all reasonable inferences fairly deducible
           therefrom. We should affirm the judgment
           unless it appears from the evidence that the
           judgment is plainly wrong or without
           evidence to support it.

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975).

     The Commonwealth established a prima facie case against

Jackson.   The Commonwealth introduced into evidence Jackson's

DMV transcript establishing his status as a habitual offender.

This evidence alone is generally sufficient to prove a defendant

has been adjudicated a habitual offender.      See Hall v.

Commonwealth, 15 Va. App. 170, 421 S.E.2d 887 (1992); Ingram v.

Commonwealth, 1 Va. App. 335, 338 S.E.2d 657 (1986).

     Jackson concedes that the Commonwealth established a prima

facie case against him.      However, he contends that the show

cause summons contradicts the evidence establishing the prima

facie case and he is therefore entitled to a reversal of his

conviction.   We disagree.

     We find that Dicker v. Commonwealth, 22 Va. App. 658, 472
S.E.2d 655 (1996), controls this case.     As in the case at bar,

                                  - 2 -
the Commonwealth in Dicker submitted a DMV transcript reflecting

the habitual offender adjudication and showing the conviction

there in question.      See id. at 660, 472 S.E.2d at 656.       "In

rebuttal, Dicker introduced a certified copy of a pre-printed

arrest warrant, which contained the April 19, 1994 conviction

order."     Id. at 660, 472 S.E.2d at 656-57.        He argued that the

order was void because the general district court failed to

check the appropriate boxes indicating his plea and whether he

was found guilty, not guilty, or guilty of a lesser-included

offense.     See id.   "The trial court ruled that Dicker had failed

to rebut the Commonwealth's prima facie proof of the requisite

convictions . . . ."      Id.   We upheld the habitual offender

determination and agreed with the trial court that the appellant

had not rebutted the prima facie presumption.           See id. at 662,

472 S.E.2d at 657.     We held that, while the conviction order

failed in several respects to corroborate the DMV transcript, it

did not contradict the transcript.         See id.

        In the case at bar, Jackson did not rebut the prima facie

case.    Viewed in the light most favorable to the Commonwealth,

the DMV transcript was not inconsistent with the habitual

offender show cause summons.      The DMV transcript evidences

Jackson's adjudication as a habitual offender.          The summons

demonstrates Jackson (1) was the person named in the record, (2)

had been previously convicted of each offense provided in the

transcript presented to the general district court, (3) had his

                                   - 3 -
license revoked by the general district court, and (4) was

ordered not to operate a motor vehicle within the Commonwealth.

     Jackson argues the markings over the block "the respondent

is an habitual offender" show that the judge did not intend to

mark that block.   However, it is not apparent in viewing the

summons that is the case or whether the judge simply marked this

block more firmly than the others.      No other evidence is in the

record to otherwise substantiate Jackson's view.     Further, the

show cause summons indicates that the general district court did

not adjudicate Jackson not to be a habitual offender nor did it

dismiss the matter.

     The record, taken as a whole, is consistent with the DMV

transcript.    Jackson, therefore, presented no evidence to rebut

the Commonwealth's prima facie case against him, and his

contention that he is not an adjudicated habitual offender is an

impermissible collateral attack on the April 15, 1999

adjudication.    See England v. Commonwealth, 18 Va. App. 121, 442
S.E.2d 102 (1994); Pigg v. Commonwealth, 17 Va. App. 756, 441
S.E.2d 216 (1994) (en banc) (holding a habitual offender may not

challenge an adjudication collaterally in a subsequent criminal

proceeding).

     Accordingly, the evidence was sufficient to convict Jackson

of driving after having been declared a habitual offender.

Jackson's conviction is affirmed.

                                                            Affirmed.

                                - 4 -